             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                 CIVIL CASE NO. 5:18-cv-00162-MR


MARCUS A. THORPE,               )
                                )
              Plaintiff,        )
                                )
vs.                             )                    ORDER
                                )
ANITA J. GOWANS, et al.,        )
                                )
              Defendants.       )
_______________________________ )

     THIS MATTER is before the Court on Defendants’ Motion to Seal

Selected Medical Records [Doc. 64].

     There is a “presumption under applicable common law and the First

Amendment that materials filed in this Court will be filed unsealed.” LCvR

6.1(a); see Rushford v. New Yorker Magazine, Inc., 846 F.2d 249, 253 (4th

Cir. 1988) (First Amendment right to access to court proceedings includes

criminal and civil cases). However, a court has authority to seal documents

before it based upon the court’s inherent supervisory authority over its own

files and records. See Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598

(1978). The denial of access to documents under the First Amendment

must be necessitated by a compelling government interest that is narrowly

tailored to serve that interest. See In re Washington Post Co., 807 F.2d


        Case 5:18-cv-00162-MR Document 65 Filed 06/15/21 Page 1 of 3
383, 390 (4th Cir. 1986); In re State-Record Co., Inc., 917 F.2d 124, 127 (4th

Cir. 1990). Before sealing judicial records, a court must identify the interest

that overrides the public’s right to an open court, and articulate supporting

findings specific enough that a reviewing court can determine whether the

order was properly entered. See Press–Enterprise Co. v. Superior Ct. of

Ca., 464 U.S. 501, 510 (1984); LCvR 6.1. When addressing motions to

seal, the Court must consider alternatives to sealing and specify whether

the sealing is temporary or permanent and also may redact such orders in

its discretion. LCvR 6.1.

      Pro se Plaintiff filed this civil rights suit pursuant to 42 U.S.C § 1983 in

which he asserts claims of excessive force and deliberate indifference to a

serious medical need. Defendants have filed a Motion for Summary

Judgment that is supported by Exhibit A to Defendant Gowan’s Declaration,

consisting Plaintiff’s medical records which are confidential pursuant to the

Health Insurance Portability and Accountability Act of 1996 (HIPAA).

Defendants have filed the records as a Proposed Sealed Exhibit that should

be made available only to the parties to this action and the Court. [Doc. 60-

8].

      The Court has considered alternatives to sealing and finds that

Plaintiff’s interest in the privacy of his medical records overrides the public’s
                                        2



        Case 5:18-cv-00162-MR Document 65 Filed 06/15/21 Page 2 of 3
right to an open court in this case, that there is no alternative that will

adequately protect Plaintiff’s privacy concerns, and that permanently sealing

the Exhibit at issue is warranted. The Motion will be granted for the reasons

set forth in the Motion and the Clerk of Court will be directed to permanently

seal Exhibit A to Defendant Gowan’s Declaration [Doc. 60-8].

      IT IS, THEREFORE, ORDERED that Defendants’ Motion to Seal

Selected Medical Records [Doc. 64] is GRANTED.

     The Clerk is respectfully instructed to permanently seal Exhibit A to

Defendant Gowan’s Declaration [Doc. 60-8].

     IT IS SO ORDERED.
                         Signed: June 15, 2021




                                           3



        Case 5:18-cv-00162-MR Document 65 Filed 06/15/21 Page 3 of 3
